FILED
                                                                     United States Court of Appeals
                                                                             Tenth Circuit

                      UNITED STATES COURT OF APPEALS                        March 5, 2015

                                                                         Elisabeth A. Shumaker
                                   TENTH CIRCUIT                             Clerk of Court



 UNITED STATES OF AMERICA,

        Plaintiff – Appellee,
                                                             No. 14-4105
 v.                                               (D.C. No. 2:01-CR-00267-DAK-1)
                                                              (D. Utah)
 HAROLD VINCENT ROBINSON,

        Defendant – Appellant.


                                ORDER AND JUDGMENT*


Before LUCERO, TYMKOVICH, and PHILLIPS, Circuit Judges.



       Harold Robinson appeals the denial of his petition for a writ of coram nobis.

Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.



        * After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the determination
of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent with Fed.
R. App. P. 32.1 and 10th Cir. R. 32.1.
                                               I

       Robinson pled guilty to possession of a short-barreled shotgun in 2001. In his plea

agreement, Robinson waived his right to file a motion to suppress regarding the search

that uncovered the gun at issue. He is no longer in federal custody or under court

supervision. On April 22, 2014, he filed a petition for a writ of coram nobis, alleging that

his plea was involuntary due to ineffective assistance of counsel. Robinson contended

that his counsel was ineffective because she did not adequately investigate the facts

surrounding the search prior to advising Robinson to waive his right to suppress. The

district court denied his petition. Robinson timely appeals.

                                              II

       Federal courts may “entertain coram nobis applications in ‘extraordinary cases

presenting circumstances compelling its use to achieve justice.’” Rawlins v. Kansas, 714
F.3d 1189, 1196 (10th Cir. 2013) (quoting United States v. Denedo, 556 U.S. 904, 912-13

(2009)). The Supreme Court has stated that “it is difficult to conceive of a situation in a

federal criminal case today where a writ of coram nobis would be necessary or

appropriate.” Carlisle v. United States, 517 U.S. 416, 429 (1996) (quotations and

alteration omitted). In seeking this writ, “the burden is on the petitioner to demonstrate

that the asserted error is jurisdictional or constitutional and results in a complete

miscarriage of justice.” Klein v. United States, 880 F.2d 250, 253 (10th Cir. 1989). We
                                            -2-
review a district court’s denial of a writ of coram nobis for abuse of discretion. United

States v. Thody, 460 F. App’x 776, 778 (10th Cir. 2012) (unpublished) (citing United

States v. Mandanici, 205 F.3d 519, 524 (2d Cir. 2000)).

       The exercise of due diligence in seeking a writ of coram nobis is “a prerequisite to

relief.” Klein, 880 F.2d at 254. On appeal, Robinson contends that any failure to pursue

the writ or other remedies is excusable because he did not learn of his counsel’s alleged

ineffective assistance until he consulted a different attorney about his case in March

2014. But Robinson admits that, even at the time of his plea deal, he was aware of a

possible legal issue regarding the search. Despite this awareness, he agreed to the plea

deal and failed to pursue any post-conviction relief for over a decade. Robinson thus did

not exercise due diligence. See id. (determining that a seven-year delay in seeking a writ

of coram nobis was a failure of due diligence). Although we recognize the burdensome

collateral consequences of Robinson’s conviction, belated recognition of these

consequences cannot excuse his delay in challenging the conviction itself. See Maghe v.

United States, 710 F.2d 503, 503-04 (9th Cir. 1983).

       Because Robinson failed to exercise due diligence, which is a procedural

prerequisite for seeking the writ of coram nobis, we do not reach the substance of his

ineffective assistance of counsel claim. In light of Robinson’s failure to pursue other

remedies or forms of relief within a reasonable time, we cannot say that the district court

abused its discretion in denying the petition.
                                             -3-
                                 III

The district court order is AFFIRMED.

                                        Entered for the Court



                                        Carlos F. Lucero
                                        Circuit Judge




                                 -4-